--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (“Agreement”) dated this 19th day of December 2007, by and
between Steven Gardner (the “Executive”), Pacific Premier Bancorp, Inc. (the
“Company”) and Pacific Premier Bank (the “Bank” and, together with the Company,
the “Employers”).
 
WITNESSETH


WHEREAS, the Employers desire to assure themselves of the services of the
Executive for the period provided in this Agreement, and the Executive is
willing to serve in the employ of the Employers for such period, all in
accordance with the terms and conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Executive and the Employers do agree to the terms of employment as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)           Affiliate.  Affiliate of any person or entity means any
stockholder or person or entity controlling, controlled by or under common
control with such person or entity, or any director, officer or key executive of
such entity or any of their respective relatives. For purposes of this
definition, “control,” when used with respect to any person or entity, means the
power to direct the management and policies of such person or entity, directly
or indirectly, whether through ownership of voting securities, by contracting or
otherwise; and the terms “controlling” and “controlled” have meanings that
correspond to the foregoing.
 
(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3 (a) hereof.
 
(c)           Cause. Termination of the Executive's employment for “Cause” shall
mean termination because of personal dishonesty or incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or other misdemeanor offenses) or
final cease-and-desist order or material breach of any provision of this
Agreement.
 
(d)           Change in Control.  “Change in Control” shall mean the occurrence
of any of the following events subsequent to the date of this Agreement: (i) the
acquisition of control of the Company or the Bank as defined in the rules and
regulations of the applicable banking regulators on the date hereof (provided
that in applying the definition of Change in Control as set forth under the
rules and regulations of the applicable banking regulators, the Board of
Directors of Employers shall substitute its judgment for that of the applicable
banking regulators); (ii) an event that would be required to be reported in
response to Item 5.01(a) of the Current Report on Form 8-K pursuant to Sections
13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”),
or any successor thereto, whether or not any class of securities of the Company
is registered under the Exchange Act; (iii) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), after the date hereof, other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Affiliate of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company's then outstanding securities; (iv) the
sale or other disposition of all or substantially all of the assets of the
Company or the transfer by the Company of greater than 25% of the voting
securities of the Company; or (v) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election, or the nomination for election by stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.
 
(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(f)           Confidential and Proprietary Information. “Confidential and
Proprietary Information” shall mean any and all (i) confidential or proprietary
information or material not in the public domain about or relating to the
business, operations, assets or financial condition of the Employers or any
Affiliate of the Employers or any of the Employers’ or any such Affiliate's
trade secrets; and (ii) information, documentation or material not in the public
domain by virtue of any action by or on the part of the Executive, the knowledge
of which gives or may give the Employers or any Affiliate of the Employers an
advantage over any person not possessing such information. For purposes hereof,
the term Confidential and Proprietary Information shall not include any
information or material (i) that is known to the general public other than due
to a breach of this Agreement by the Executive or (ii) was disclosed to the
Executive by a person who the Executive did not reasonably believe was bound to
a confidentiality or similar agreement with the Employers.
 
(g)           Date of Termination. “Date of Termination” shall mean (i) if the
Executive's employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, and (ii) if the Executive's employment
is terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.
 
(h)           Disability. Termination by the Employers of the Executive's
employment based on “Disability” shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Company or the Bank
or, if no such plan applies, which would qualify the Executive for disability
benefits under the Federal Social Security System.
 
(i)           Good Reason. Termination by the Executive of the Executive's
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control based on:
 
 
(i)
Without the Executive's express written consent, a material adverse change made
by the Employers which would reduce the Executive's functions, duties or
responsibilities as President and Chief Executive Officer of the Company and the
Bank.

 
 
(ii)
Without the Executive's express written consent, a material reduction by the
Employers in the Executive's Base Salary as the same may be increased from time
to time; or

 
 
(iii)
Without the Executive's express written consent, the Employers require the
Executive to be based at a location more than 50 miles from Costa Mesa,
California (which requirement shall be deemed to be a material change in the
geographic location at which the Executive must perform services for the Company
and the Bank), except for required travel on business of the Employers to an
extent substantially consistent with the Executive's present business travel
obligations.

 
(j)           IRS.  IRS shall mean the Internal Revenue Service.
 
(k)           Notice of Termination. Any purported termination of the
Executive's employment by the Employers for any reason including, without
limitation, for Cause or Disability, or by the Executive for any reason
including, without limitation, for Good Reason, shall be communicated by written
“Notice of Termination” to the other party or parties hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Company's termination of Executive's employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 14 hereof.
 
(l)           Separation from Service.  Whether a Separation from Service takes
place is determined based on the facts and circumstances surrounding the
termination of the Executive’s employment and whether the Employers and the
Executive intended for the Executive to provide significant services for the
Employers following such termination.  A termination of employment will not be
considered a Separation from Service if:
 
 
(i)
the Executive continues to provide services as an employee of the Employers at
an annual rate that is twenty percent or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment and the annual remuneration for such services is twenty percent (20%)
or more of the average annual remuneration earned during the final three full
calendar years of employment, or

 
 
(ii)
the Executive continues to provide services to the Employers in a capacity other
than as an employee of the Employers at an annual rate that is twenty percent or
more of the services rendered, on average, during the immediately preceding
three full calendar years of employment and the average annual remuneration
earned during the final three full calendar years of employment.

 
(m)           Specified Employee.  Pursuant to Code Section 409A, a Specified
Employee shall mean a key employee (as defined in Section 416(i) of the Code
without regard to paragraph 5 thereof) of the Employers if any stock of the
Company is publicly traded on an established securities market or otherwise.
 
2.           Term of Employment.
 
(a)           Each of the Company and the Bank hereby employs the Executive as
President and Chief Executive Officer of the Company and the Bank, and the
Executive hereby accepts said employment and agrees to render such services to
the Employers, on the terms and conditions set forth in this Agreement.  The
term of employment under this Agreement shall be for a term of three years,
commencing on the date of this Agreement, unless such term is extended as
provided in this Section 2.  On the annual anniversary of the date first above
written and each annual anniversary thereafter, the term of this Agreement shall
automatically be extended for an additional one-year without the need for
notification to be given by the Board of Directors of each of the Employers of
their approval of such extension.  If either the Executive on the one hand, or
the Company or the Bank on the other hand, gives written notice to the other
party or parties hereto of such party’s or parties’ election not to extend the
term, with such notice to be given not less than ninety (90) days prior to any
such anniversary date, then this Agreement shall terminate at the conclusion of
its remaining term. References herein to the “Term of Employment” shall refer
both to the initial term and successive terms.
 
(b)           During the Term of Employment, the Executive shall perform such
executive services for the Employers as may be consistent with Executive’s
titles and such executive services which are from time to time assigned to
Executive by the Employers’ respective Boards of Directors.  The Executive shall
devote Executive’s entire business time, attention, skill and energy exclusively
to the business of the Employers.  The Executive shall not engage or prepare to
engage in any other business activity, whether or not such business activity is
pursued for gain, profit or other economic or financial advantage; provided,
however, that the Executive may engage in appropriate civic, charitable or
religious activities and devote a reasonable amount of time to private
investments or boards or other activities provided that such activities do not
interfere or conflict with the Executive’s responsibilities and are not or not
likely to be contrary to the Employers interests
 
3.           Compensation and Benefits.
 
(a)           The Employers shall compensate and pay the Executive for services
during the term of this Agreement at a minimum base salary of $375,000 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be determined by the Board of Directors of the Employers and may not be
decreased without the Executive's express written consent.  The Executive’s Base
Salary shall be paid in periodic installments (not less than monthly) in
accordance with the general payroll practices of the Employers, as in effect
from time-to-time.
 
(b)           This Agreement shall have no impact on, and Executive shall
continue to be entitled to all benefits set forth in, that certain Salary
Continuation Agreement between Executive and the Bank dated May 17, 2006.  In
addition, during the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with Executive’s then duties and
responsibilities as fixed by the Boards of Directors of the Employers.
 
(c)           Executive shall be entitled to receive all benefits and conditions
of employment generally available to other executives of Employers, including,
without limitation, sick leave, disability, accident, life, hospitalization,
medical and dental insurance, paid holidays, and participation in any pension,
profit sharing or other retirement plan pursuant to the terms of said
plans.  Employers shall obtain life insurance for Executive in the amount of
$1,500,000, with the beneficiary or beneficiaries of said life insurance to be
designated by Executive.
 
(d)           Executive shall accrue paid vacation at the rate of three weeks
per year and paid sick leave at the rate of two hours per pay period.  Except as
stated herein, the terms and conditions of Executive’s vacation and sick pay
shall be governed by Employer’s Employee Handbook, as amended from
time-to-time.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Board of Directors of the Employers.
 
(e)           During the term of this Agreement, Executive shall receive the use
of an automobile paid for by the Company.
 
(f)           Executive shall be eligible for a discretionary performance bonus
not to exceed 125% of Executive’s Base Salary, based on individual performance
and overall performance of the Employers.  The criteria for determining
eligibility and the amount of any bonus shall be in the discretion of the
Compensation Committee of the Employer’s Board of Directors.  Such bonus, if
any, shall be paid between January 1 and March 15 following the year during
which performance is measured.
 
(g)           The Executive shall be required to obtain a physical examination
not less than annually during the Term of Employment which shall be paid for by
the Employer.
 
4.           Expenses. The Employers shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employers, including,
but not by way of limitation, traveling expenses, subject to such reasonable
documentation and other limitations as may be established by the Boards of
Directors of the Employers. If such expenses are paid in the first instance by
the Executive, the Employers shall reimburse the Executive therefore.
 
5.           Termination.
 
(a)           The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive's employment hereunder for any
reason, including, without limitation, termination for Cause or Disability, and
the Executive shall have the right, upon prior Notice of Termination, to
terminate Executive’s employment hereunder for any reason.
 
(b)           In the event that (i) the Executive’s employment is terminated by
the Company for Cause, (ii) the Executive dies or (iii) the Executive terminates
his employment hereunder other than for Disability or Good Reason, the Executive
shall have no right pursuant to this Agreement to compensation or other benefits
for any period after the applicable Date of Termination or death other than for
Base Salary accrued through the Date of Termination or death.  To the extent
that Executive voluntarily terminates his employment with either one of the
Employers, he shall be deemed to have voluntarily terminated his employment with
the other Employer.
 
(c)           In the event that the Executive's employment is terminated as a
result of Disability during the term of this Agreement, the Executive shall
receive the lesser of (i) Executive’s existing Base Salary as in effect as of
the Date of Termination, multiplied by one year or (ii) Executive’s Base Salary
for the duration of the Term of Employment.  In the event of the Executive's
death during the term of this Agreement, the Executive's estate shall receive
the lesser of (i) Executive’s existing Base Salary as in effect as of the date
of Executive’s death, multiplied by one year or (ii) Executive’s Base Salary
through the end of the Term of Employment.  Payment pursuant to this Subsection
(c) shall be paid to the Executive or Executive’s estate within sixty (60) days
after the Date of Termination.
 
(d)           In the event that the Executive's employment is terminated (i) by
the Employers for other than Cause, Disability, or the Executive's death or (ii)
by the Executive (a) due to a material breach of this Agreement by the
Employers, or (b) for Good Reason, then the Employers shall, subject to Section
6 hereof, if applicable, provide the benefits described in subparagraphs (A) and
(B) of this Section 6(d).  Such a termination shall be deemed an involuntary
termination if the breach or Good Reason basis for termination has not been
cured within thirty (30) business days after a written notice of non-compliance
has been given by the Executive to the Employers, such written notice has been
given no more than ninety (90) days after the initial occurrence of the breach
or the Good Reason basis for termination, and the termination occurs within two
(2) years following the initial occurrence of the breach or the Good Reason
basis for termination.
 
(A)           Pay to the Executive a cash severance amount equal to the
Executive's Base Salary as in effect immediately prior to the Date of
Termination, plus his incentive bonus for the previous year multiplied by three
(3) years, less taxes and other required withholding (“Severance Pay”).  Such
Severance Pay shall be paid in a lump sum on the first business day of the month
following the Date of Termination.  Nothwithstanding the foregoing, no such
Severance Pay will be paid to Executive unless the Executive has undergone a
Separation from Service.
 
(B)           Maintain and provide for a period ending at the earlier of (i) the
third anniversary of the Date of Termination or (ii) the date of the Executive's
full-time employment by another employer, at no cost to the Executive, the
Executive's continued participation in all group insurance, life insurance,
health and accident, disability and other employee benefit plans, programs and
arrangements in which the Executive was entitled to participate immediately
prior to the Date of Termination (other than any stock option or other stock
compensation plans or bonus plans of the Employers), provided that in the event
that Executive's participation in any such plan, program or arrangement is
barred, the Employers shall arrange to provide Executive with benefits
substantially similar to those Executive was entitled to receive under such
plans, programs and arrangements prior to the Date of Termination.
 
(e)           In receiving any payments pursuant to this Section 5, the
Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive hereunder,
and such amounts shall not be reduced or terminated whether or not the Executive
obtains other employment.
 
(f)           Restrictions on Timing of Distribution.  Notwithstanding any
provision of this Agreement to the contrary, if Executive is a Specified
Employee on the Date of Termination and, as a result thereof, Section 409A of
the Code and the rules promulgated thereunder would so require, payments
pursuant to Subsection (d) of this Section 5 may not commence earlier than six
(6) months after the Date of Termination.  Therefore, in the event this
Subsection (f) is applicable, the payment required pursuant to Subsection (d) of
this Section 5 shall be paid in a lump sum on the first day of the seventh month
following the Date of Termination.
 
6.           Limitation of Benefits under Certain Circumstances. If the payments
and benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a “parachute payment” under Section 280G of the
Code, the payments and benefits payable by the Employers pursuant to Section 5
hereof shall be reduced, in the manner determined by the Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits payable by the Employers under Section 5 being
non-deductible to the Employers pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the Code. The determination of
any reduction in the payments and benefits to be made pursuant to Section 5
shall be based upon the opinion of independent counsel selected by the
Employers’ independent public accountants and paid by the Employers. Such
counsel shall be reasonably acceptable to the Employers and the Executive; shall
promptly prepare the foregoing opinion, but in no event later than thirty (30)
days from the Date of Termination; and may use such actuaries as such counsel
deems necessary or advisable for the purpose. Nothing contained herein shall
result in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment under any circumstances other than as
specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.
 
7.           Restrictions Respecting Confidential Information and
Non-Solicitation
 
(a)           The Executive acknowledges and agrees that by virtue of the
Executive's position and involvement with the business and affairs of the
Employers, the Executive will develop substantial expertise and knowledge with
respect to all aspects of the Employers’ business, affairs and operations and
will have access to all significant aspects of the business and operations of
the Employers and to Confidential and Proprietary Information.
 
(b)           The Executive hereby covenants and agrees that, during the term of
employment and thereafter, unless otherwise authorized by the Employers in
writing, the Executive shall not, directly or indirectly, under any
circumstance: (i) disclose to any other person or entity (other than in the
regular course of business of the Employers) any Confidential and Proprietary
Information, other than pursuant to applicable law, regulation or subpoena or
with the prior written consent of the Employers; (ii) act or fail to act so as
to impair the confidential or proprietary nature of any Confidential and
Proprietary Information; (iii) use any Confidential and Proprietary Information
other than for the sole and exclusive benefit of the Employers; or (iv) offer or
agree to, or cause or assist in the inception or continuation of, any such
disclosure, impairment or use of any Confidential and Proprietary Information.
Following the term of employment, the Executive shall return all documents,
records and other items containing any Confidential and Proprietary Information
to the Employers (regardless of the medium in which maintained or stored).
 
(c)           While the Executive is employed by the Employers and for two (2)
years after the Date of Termination, the Executive shall not hire or solicit or
attempt to solicit for hire a Covered Employee, encourage another person to hire
a Covered Employee, or otherwise seek to adversely influence or alter such
Covered Employee’s relationship with the Employers or any of the Employers’
Affiliates (except during the Executive’s employment with the Employers, when
acting on the good faith belief that ending the Covered Employee’s employment
would be in the Employers’ best interest). A “Covered Employee” shall be any
person who has been employed by the Employers or any of the Employers’
Affiliates in which Executive was directly involved or had access to
Confidential and Proprietary Information at any time within the twelve (12)
months prior to the date of any action prohibited by the preceding sentence
occurs.
 
(d)           The Executive acknowledges that as a result of Executive’s
employment with the Employers, Executive has held and will continue to hold a
position of the highest trust in which Executive comes to know the Employers’
employees, its customers and its Confidential and Proprietary Information.  The
Executive agrees that the provisions of Section 7 (c) are necessary to protect
the Employers’ legitimate business interests.  The Executive warrants that these
provisions will not unreasonably interfere with Executive’s ability to earn a
living or to pursue Executive’s occupation after Executive’s employment ends for
any reason.  Executive agrees to promptly notify the Employers of the name and
address of any Person or entity to which Executive provides services during the
Covered Period and authorizes the Employers, after consultation with Executive
as to the form and content of any such notice, to notify that entity of
Executive’s obligations under this Agreement.
 
(e)           The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts, confidentiality, trade
secrets, fiduciary duty and obligations where such laws provide the Employers
with any broader, further or other remedy or protection than those provided
herein.
 
(f)           Because the breach of any of the provisions of this Section 7 will
result in immediate and irreparable injury to the Employers for which the
Employers will not have an adequate remedy at law, the Employers shall be
entitled, in addition to all other rights and remedies, to seek a degree of
specific performance of the restrictive covenants contained in this Section 7
and to a temporary and permanent injunction enjoining such breach, without
posting bond or furnishing similar security.
 
8.           Cooperation in Legal
Proceedings.                                                                            After
the Date of Termination, the Executive agrees to reasonably cooperate with the
Employers and any of their Affiliates in the defense or prosecution of any
claims or actions that may be brought against or on behalf of the Employers or
their Affiliates, which relate to events or occurrences that transpired while
the Executive was employed by the Employers.  The Executive’s reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Employers or any of their
Affiliates.  The Executive also agrees to reasonably cooperate with the
Employers and any of their Affiliates in connection with any investigation or
review of any federal, state, or local regulatory authority as any such
investigation or review relates to any acts or omissions that transpired while
the Executive was employed by the Employers.  The Executive understands that in
any legal action, investigation, or review covered by this Section 8 that the
Employers expects the Executive to provide only accurate and truthful
information or testimony.  The Employers will pay expenses necessarily and
reasonably incurred by the Executive in complying with this Section.
 
9.           Work Product.  The Executive acknowledges that all inventions
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Employers or their Affiliates, research and development or
existing or future products or services and which are conceived, developed or
made by the Executive while employed by the Employers and their Affiliates
(“Work Product”) belong to the Employers or such Affiliates (as
applicable).  The Executive shall promptly disclose such Work Product to the
Boards of Directors of the Employers and perform all actions reasonably
requested by the Boards of Directors (whether during or after the Executive’s
employment) to establish and confirm such ownership (including, without
limitation, executing assignments, consents, powers of attorney and other
instruments).
 
10.           Return of
Property.                                                      On and after the
Date of Termination for any reason, or at any time during the Executive’s
employment, on the request or direction of the Employers, the Executive will
immediately deliver to the Employers any or all equipment, property, material,
Confidential and Proprietary Information, Work Product or copies thereof which
are owned by the Employers and are in the Executive’s possession or
control.  This includes documents or other information prepared by the
Executive, on Executive’s behalf or provided to the Executive in connection with
the Executive’s duties while employed by the Employers, regardless of the form
in which such document or information are maintained or stored, including
computer, typed, written, electronic, audio, video, micro-fiche, imaged, drawn
or any other means of recording or storing documents or other information.  The
Executive hereby warrants that the Executive will not retain in any form such
documents, Confidential and Proprietary Information, Work Product or other
information or copies thereof.  The Executive may retain a copy of this
Agreement and any other document or information describing any rights the
Executive may have after the termination of the Executive’s employment.
 
11.           Dispute Resolution.                                            The
Executive and the Employers agree that arbitration in accordance with the
Federal Arbitration Act and the Dispute Resolution Procedures set forth in
Attachment A to this Agreement shall be the exclusive means for final resolution
of any dispute between the parties arising out of or relating to the Executive’s
employment or this Agreement, except (1) for workers’ compensation and
unemployment claims; (2) when injunctive relief is necessary to preserve the
status quo or to prevent irreparable injury; and (3) any claims arising from or
relating to Section 7 of this Agreement.  Injunctive relief may be sought only
from any court of competent jurisdiction located in Orange County, California
and the Executive consents to venue and personal jurisdiction in any such
court. The parties hereto agree that the arbitration provided for hereunder
shall be conducted by the Judicial Arbitration and Mediation Services, Inc.
(“JAMS”), presently located in Orange County, California.  In the event JAMS is
unable or unwilling to conduct the arbitration provided for under the terms of
this Section, or has discounted its business, the parties agree that the
American Arbitration Association, presently located in Orange County,
California, shall conduct the binding arbitration referred to in this Section. 
If any part of this Agreement is held by an arbitrator or court of competent
jurisdiction to be void or unenforceable, the remaining provisions shall
continue with full force and effect.  If this Agreement shall be determined by
any court or an arbitrator to be unenforceable because of its duration, or the
scope of activities, information or geographic area covered, the parties agree
that this Agreement shall be interpreted to extend to the maximum period of time
or range of activities, information or geographic area that would be
enforceable.
 
12.           Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.
 
13.           Assignability.  The Employers may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Employers may hereafter merge or
consolidate or to which the Employers may transfer all or substantially all of
their respective assets, if in any such case said corporation or other entity
shall by operation of law or expressly in writing assume all obligations of the
Employers hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder. The Executive may not assign or transfer this Agreement or any rights
or obligations hereunder.
 
14.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature page hereto. Any notice,
request, demand or other communication delivered or sent in the manner aforesaid
shall be deemed given or made (as the case may be) upon the earliest of (a) the
date it is actually received, (b) the business day after the day on which it is
delivered by hand, (c) the business day after the day on which it is properly
delivered to Federal Express (or a comparable overnight delivery service), or
(d) the third business day after the day on which it is deposited in the United
States mail. The Employers or the Executive may change their respective
addresses by notifying the other party or parties of the new addresses in any
manner permitted by this Section 14.
 
15.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Boards of Directors of the Employers to
sign on their behalf. No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
16.           Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the California,
without regard to any conflicts of laws provisions thereof.
 
17.           Nature of Obligations. Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.
 
18.           Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
19.           Validity. The invalidity, illegality or unenforceability of any
provision of this Agreement, in whole or in part, shall not affect the validity,
legality or enforceability of any other provisions of this Agreement, which
shall remain in full force and effect.
 
20.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
21.           Regulatory Prohibition and Required Provisions.
 
(a)           Notwithstanding any other provision of this Agreement to the
contrary, any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1828(k), and the
regulations promulgated thereunder, including 12 C.F.R. Part 359. Furthermore,
following such termination for Cause, the Executive will not, directly or
indirectly, participate in the affairs or the operations of the Employers.
 
(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) or
(g)(1), the Bank’s obligations under this contract shall be suspended as of the
date of service, unless stayed by appropriate proceedings.  If the charges in
the notice are dismissed, the Bank may in its discretion (i) pay Executive all
or part of the compensation withheld while their contract obligations were
suspended; and (ii) reinstate (in whole or in part) any of the obligations which
were suspended.
 
(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(l) of the FDIA, 12 U.S.C. § 1818(e)(4) or (g)(l), all
obligations of the Bank under this contract shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.
 
(d)           If the Bank is in default as defined in Section 3(x)(l) of the
FDIA, 12 U.S.C. § 1813(x)(l) all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.
 
(e)           All obligations of the Bank under this contract shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the institution, by the Federal Deposit
Insurance Corporation (“FDIC”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA, 12 U.S.C. § 1823(c).
 
22.           Entire Agreement. This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein. All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.
 
[Signature page follows]
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 


PACIFIC PREMIER BANCORP, INC.




By:                                                                
      Name:
Title:
Address:
1600 Sunflower Avenue
2nd Floor
Costa Mesa, CA  92626




PACIFIC PREMIER BANK




By:                                                                
      Name:
Title:
Address:
1600 Sunflower Avenue
2nd Floor
Costa Mesa, CA  92626




EXECUTIVE




By:                                                                
      Name:  Steven Gardner
Address:
12131 Orvillina Drive
Santa Ana, CA 92705



--------------------------------------------------------------------------------


 
Attachment A
 
DISPUTE RESOLUTION PROCEDURES
 
The parties agree to make a good faith effort to informally resolve any dispute
before submitting the dispute to be resolved in accordance with the following
procedures (“Procedures”):
 
A.  
The party claiming to be aggrieved (“Claimant”) shall furnish to the other a
written statement of the grievance, all Persons whose testimony would support
the grievance, and the relief requested or proposed.  The written statements
must be delivered to the other party within the time limits for bringing an
administrative or court action based on that claim.

 
B.  
If the other party does not agree to furnish the relief requested or proposed,
or otherwise does not satisfy the demand of the Claimant within 30 days and the
Claimant wishes to pursue the issue, the Claimant shall give notice to the other
of the Claimant’s demand that the dispute be submitted to non-binding mediation
before a mediator jointly selected by the parties or the parties cannot agree on
a mediator selected from a list provided by the American Arbitration
Association.  Such mediation should occur within 90 days of the demand for
mediation.

 
C.  
If the dispute is not resolved in mediation, the Claimant shall request
arbitration of the dispute by giving written notice to the other party within 30
days after mediation. The parties will attempt to agree on a mutually acceptable
arbitrator and, if no agreement is reached, the parties will request a list of
nine arbitrators from the American Arbitration Association or such other
arbitration firms as agreed and select by alternatively striking names.  The
arbitration will be conducted consistent with American Arbitration Association’s
National Rules for Resolution of Employment Disputes (“Rules”) that are in
effect at the time of the arbitration.  If there is any conflict between those
Rules and the Procedures, the Procedures will govern.  The arbitrator shall have
authority to decide whether the conduct complained of under Section A above
violates the legal rights of the parties.  In any such arbitration proceeding,
any hearing must be supported by written findings of fact and conclusions of
law.  The arbitrator’s findings of fact must be supported by substantial
evidence on the record as a whole, and the conclusions of law and any remedy
must be provided for by and consistent with the laws of California and federal
law.  The arbitrator shall have no authority to add to, modify, change or
disregard any lawful term of the Agreement. The Employers will pay the
arbitrator’s fee.  Any award that may result from such arbitration, may be
confirmed into a judgment from a court and enforced in accordance with
applicable law.

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------